DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 9/31/2022 have been fully considered but they are not persuasive.

The Examiner’s response is incorporated into the rejection found below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 5-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  O’Hare (US Pat. No. 6,850.900) in view of  Shcibuck (US Pub. No. US 20110022835 A1).
As per claim 1, Hare et al disclose a system and method for providing a platform in 
which suppliers may list their available products and services using an online catalog and buyers  may access the online platform using login credentials.  See the abstract of Hare et al.  Hare et al teach and/or disclose the invention as claimed with the exception of the provision of a blockchain architecture to implement the claimed invention. 
	Accordingly, Hare et al teach and/or disclose:
transmitting, by a demander, product demand information to a network data server to form a demand order, and transmitting, by a supplier, self-processing capability information to the network data server, performing, by the network data server, matching according to the demand information and the processing capability information, and transmitting the demand order to the supplier;
	selecting, by the supplier, the demand order to quote; confirming, by the two parties, quotation, establishing transaction and generating a contract, and after completing goods delivery, automatically executing account transfer to complete outsourcing processing transaction.
	Applicant is directed to column 16, line 30 to column 17, line 45 of Hare et al. 
	Applicant’s representative has amended the independent claim 1 to recite “wherein asymmetric encryption is used in the network data server to encrypt CAD data of a processing model, and the CAD data is submitted to a monitoring page driven by a digital twin model to feed back a processing condition in real time” and argues that O’Hare does not teach or disclose this feature.
	In response, Schibuck discloses a system and method for performing electronic transactions and payment over a network.  Data to/from a client device and server are encrypted using encryption techniques.  See the abstract of Schibuck.  Accordingly, Schibuck states or teaches:
“[0043] Client 110 may be any device or process that is able to perform encryption and decryption of data messages and communicate with other devices or processes using a data communication network. By way of example and not limitation, client 110 may be a process running on a personal computer, a smartphone, a personal digital assistant, or it may be a device specially constructed for use in connection with embodiments of the invention disclosed herein. Decryption key 112 may be stored in a computing device that is separate from client device 110, and permits client device 110 to access the decryption key 112 only indirectly so that the data of the decryption key never leave the storage device. The storage device may be a smartcard, for example, a United States Department of Defense (DoD) Common Access Card, or another Personal Identity Verification (PIV) device complying with Federal Information Processing Standards Publication 201 (FIPS-201). Decryption key 112 may be a symmetric key as known in the art of symmetric encryption, or the private key in a public-private key pair as known in the art of asymmetric encryption”, and 
“[0047] Processor 150 may be any device or process that performs data encryption and can retrieve information from a database of authorized clients. Typically, processor 150 is a process executing on a computer, but it may be a specialty hardware device constructed for use in accordance with embodiments of the invention. Encryption key database 160 is a database for storing digital records of encryption keys, as is known in the art or as specially designed, and may be implemented on the same computing device as processor 150, or on a different computing device. The encryption keys stored in database 160 may be symmetric keys as known in the art of symmetric encryption, or public keys that each form one half of a public-private key pair, as is known in the art of asymmetric encryption. Thus, each encryption key stored in database 160 is paired with a corresponding decryption key 112 securely stored by a client 110”.
 Accordingly, Schibuk teaches or discloses the claimed:
“an encryption transmission module and a progress monitoring module: the encryption transmission module encrypts data of a processing model in an asymmetric encryption mode, then transmits the encrypted data to a digital twin model in the progress monitoring module, and feeds back a progress condition”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schibuk in order to securitize all transactions among the plurality of involved entities in an unalterable manner.
As per claim 2, Hare et al teach and/or disclose wherein after the supplier makes the quotation, the supplier and the demander are capable of bargaining automatically through the network data server.  Applicant is directed to  column 17, line 63 to column 18, line 54 of Hare et al.      
	As per claim 5, Hare et al teach and/or disclose wherein the demand information comprises product-related information which comprises a processing category, a processing quantity, processing technology level and precision requirements, and a processing deadline; and self-processing capacity information which comprises a production capacity, a production category, and production and processing technology information possessed.  Applicant is directed to column 18, lines 33-65 and figures 2-5 of  Hare et al.
	As per claims 6 and 9, Hare et al disclose a system and method for providing a platform in which suppliers may list their available products and services using an online catalog and buyers  may access the online platform using login credentials.  See the abstract of Hare et al.  Hare et al teach and/or disclose the invention as claimed with the exception of the provision of a blockchain architecture to implement the claimed invention. 
	Accordingly, Hare et al teach or disclose a broadcasting module configured to receive information of a demander and a supplier and transmit the information, to match the information of the demander with the information of the supplier received by the broadcasting module, an automatic bargaining module configured to generate a transaction contract according to quotation of the supplier, and to automatically execute transaction; and to execute the transaction. 
Hare et al do not explicitly state: “an encryption transmission module and a progress monitoring module: the encryption transmission module encrypts data of a processing model in an asymmetric encryption mode, then transmits the encrypted data to a digital twin model in the progress monitoring module, and feeds back a progress condition” 
	In response, Schibuck discloses a system and method for performing electronic transactions and payment over a network.  Data to/from a client device and server are encrypted using encryption techniques.  See the abstract of Schibuck.  Accordingly, Schibuck states or teaches:
“[0043] Client 110 may be any device or process that is able to perform encryption and decryption of data messages and communicate with other devices or processes using a data communication network. By way of example and not limitation, client 110 may be a process running on a personal computer, a smartphone, a personal digital assistant, or it may be a device specially constructed for use in connection with embodiments of the invention disclosed herein. Decryption key 112 may be stored in a computing device that is separate from client device 110, and permits client device 110 to access the decryption key 112 only indirectly so that the data of the decryption key never leave the storage device. The storage device may be a smartcard, for example, a United States Department of Defense (DoD) Common Access Card, or another Personal Identity Verification (PIV) device complying with Federal Information Processing Standards Publication 201 (FIPS-201). Decryption key 112 may be a symmetric key as known in the art of symmetric encryption, or the private key in a public-private key pair as known in the art of asymmetric encryption”, and 
“[0047] Processor 150 may be any device or process that performs data encryption and can retrieve information from a database of authorized clients. Typically, processor 150 is a process executing on a computer, but it may be a specialty hardware device constructed for use in accordance with embodiments of the invention. Encryption key database 160 is a database for storing digital records of encryption keys, as is known in the art or as specially designed, and may be implemented on the same computing device as processor 150, or on a different computing device. The encryption keys stored in database 160 may be symmetric keys as known in the art of symmetric encryption, or public keys that each form one half of a public-private key pair, as is known in the art of asymmetric encryption. Thus, each encryption key stored in database 160 is paired with a corresponding decryption key 112 securely stored by a client 110”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schibuk in order to securitize all transactions among the plurality of involved entities in an unalterable manner.
As per claim 10, Hare et al teach and/or disclose a database storing a processing procedure, processing technology information of the supplier and compares the processing technology information with data in the database to generate a recommendation report containing production data.  Applicant is directed to column 18, lines 33-65 and figures 2-5 of  Hare et al.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698



October 17, 2022